
	

113 HR 4936 IH: Vulnerable Immigrant Voice Act
U.S. House of Representatives
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4936
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2014
			Mr. Jeffries (for himself, Ms. Bass, Mr. Deutch, Ms. Roybal-Allard, Mr. Gutiérrez, Ms. Chu, Ms. DelBene, and Mr. O’Rourke) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend section 292 of the Immigration and Nationality Act to require the Attorney General to
			 appoint counsel for unaccompanied alien children and aliens with serious
			 mental disabilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Vulnerable Immigrant Voice Act.
		2.Appointment of counsel in certain cases
			(a)Appointment of counsel for unaccompanied alien children and aliens with a serious mental disabilitySection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended—
				(1)by inserting (a) before In any;
				(2)by striking (at no expense to the Government);
				(3)by striking he shall and inserting the person shall; and
				(4)by adding at the end the following:
					
						(b)Except as provided in subsection (c), the Government is not required to provide counsel to aliens
			 under subsection (a).
						(c)Notwithstanding subsection (b), the Attorney General shall appoint counsel, at the expense of the
			 Government if necessary (to the extent provided in appropriations Acts),
			 to represent an alien in a removal proceeding who—
							(1)has been determined by the Secretary to be an unaccompanied alien child (as defined in section 462
			 of the Homeland Security Act of 2002 (6 U.S.C. 279(g))); or
							(2)is incompetent to represent himself or herself due to a serious mental disability that would be
			 included in section 3(1) of the Americans with Disabilities Act of 1990
			 (42 U.S.C. 12102(1))..
				(b)FundingThere are authorized to be appropriated such sums as may be necessary to carry out the amendments
			 made by this section.
			
